DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Widtmann et al. (US 2021/0407749).
Regarding claim 1, Widtmann discloses a wiring device assembly comprising: a housing (12, 16) having a front face (12); an electrically conductive plate (40) positioned within the housing, the electrically conductive plate being movable between a ground position (Fig. 5) and an isolation position (Fig. 4); a plurality of terminal contact assemblies (24), each terminal contact assembly being positioned within the housing and at least partially extending from the front face of the housing; wherein when the electrically conductive plate is in the ground position, the electrically conductive plate is electrically connected to each terminal contact assembly, and when the electrically conductive plate is in [the] isolation position, the electrically conductive plate is electrically isolated from each terminal contact assembly.  
Regarding claim 3, Widtmann discloses the electrically conductive plate having a handle (70) extending through the housing such that the handle is accessible from outside the housing.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Widtmann in view of Skolozdra et al. (US 9,728,354).
Regarding claim 2, Skolozdra teaches the electrically conductive plate (50) linearly movable between the ground position and the isolation position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an alternative movement, such as a linear movement, as taught by Skolozdra, in order to provide the desire mobility and simplify actuation.  
Regarding claim 4, Skolozdra teaches one end (top, 52) of the electrically conductive plate (50) extending through the housing and is bent at an angle to form the handle (52).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a handle, as taught by Skolozdra, in order to facilitate actuation.
  
Claims 5-9, 11, 13-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Widtmann in view of Simmons (3,800,106).  
Regarding claim 5, Widtmann discloses each of the plurality of terminal contact assemblies comprises a stud portion and a connecting portion electrically connected to the stud portion, wherein at least a portion of the stud portion extends from the front face of the housing, and wherein the connecting portion is configured to electrically connect to the electrically conductive plate when the electrically conductive plate is in the ground position.  
Simmons discloses the use of a clip portion (100) as the connecting portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a clip portion, as taught by Simmons, in order to provide a more stable and reliable connection.  
Regarding claim 6, Simmons teaches the clip portion (100) of each of the plurality of terminal contact assemblies comprises a first arm, a second arm and a back pad joining the first arm to the second arm such that the first arm opposes the second arm and forms a receiving zone between the first and second arms that is configured to receive a portion of the electrically conductive plate (66/140) to electrically connect to the electrically conductive plate to the clip portion.  
Regarding claim 7, Simmons teaches the electrically conductive plate having a plurality of clip openings (between 144), wherein one of the plurality of clip opening is associated with one of the plurality of terminal contact assemblies, and wherein each clip opening is configured to receive at least the second arm of the associated terminal contact assembly.  
Regarding claim 8, Widtmann discloses the stud portion of each of the plurality of terminal contact assemblies comprising a threaded portion that extends at least partially through the front face of the housing.  

Regarding claim 9, Widtmann discloses a wiring device assembly comprising: a housing (12, 16) having a base (16) and a cover (12), the cover having a front face; an electrical switch (40) positioned at least partially within the housing and selectively movable between a ground position (Fig. 5) and an isolation position (Fig. 4); at least one terminal contact assembly (24) having a stud portion (30) and a connecting portion (36), the stud portion being attached to the cover and extending through the cover such that the stud portion is at least partially accessible from the front face of the cover; and wherein when in the ground position the electrical switch is in electrical contact with the connecting portion of the at least one terminal contact assembly, and when in the isolation position the electrical switch is electrically isolated from the connecting portion of the at least one terminal contact assembly.  
Simmons discloses the use of a clip portion (100) as the connecting portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a clip portion, as taught by Simmons, in order to provide a more stable and reliable connection.  
Regarding claim 11, Widtmann discloses the electrical switch having a handle (70) extending through the housing such that the handle is accessible from outside the housing.  
Regarding claim 13, Simmons teaches the clip portion (100) of each of the plurality of terminal contact assemblies comprises a first arm, a second arm and a back pad joining the first arm to the second arm such that the first arm opposes the second arm and forms a receiving zone between the first and second arms that is configured to receive a portion of the electrically conductive plate (66/140) to electrically connect to the electrically conductive plate to the clip portion. 
Regarding claim 14, Widtmann discloses the stud portion of each of the plurality of terminal contact assemblies comprising a threaded portion that extends at least partially through the front face of the housing.  

Regarding claim 15, Widtmann discloses a wiring device assembly comprising: a housing (12, 16) having a base and a cover, the cover having a front face; an electrical switch (40) positioned at least partially within the housing and selectively movable between a ground position (Fig. 5) and an isolation position (Fig. 4); a plurality of terminal contact assemblies (24), each terminal connector assembly having a stud portion (30) and a connecting portion (36), the stud portion being attached to the cover and extending out of the cover such that the stud portion is at least partially accessible from the front face of the cover, the clip portion being aligned for selective engagement with the electrical switch; and wherein when in the ground position the electrical switch is in electrical contact with the connecting portion of each of the plurality of terminal connector assemblies, and when in the isolation position the electrical switch is electrically isolated from the connecting portion of each of the plurality of terminal connector assemblies.  
Simmons discloses the use of a clip portion (100) as the connecting portion.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a clip portion, as taught by Simmons, in order to provide a more stable and reliable connection.  
Regarding claim 17, Widtmann discloses the electrical switch having a handle (70) extending through the housing such that the handle is accessible from outside the housing.  
Regarding claim 19, Simmons teaches the clip portion (100) of each of the plurality of terminal contact assemblies comprises a first arm, a second arm and a back pad joining the first arm to the second arm such that the first arm opposes the second arm and forms a receiving zone between the first and second arms that is configured to receive a portion of the electrically conductive plate (66/140) to electrically connect to the electrically conductive plate to the clip portion. 
Regarding claim 20, Widtmann discloses the stud portion of each of the plurality of terminal contact assemblies comprising a threaded portion that extends at least partially through the front face of the housing.  

Claims 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Widtmann and Simmons, and further in view of Skolozdra.
Regarding claim 10, Skolozdra teaches the electrically conductive plate (50) linearly movable between the ground position and the isolation position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an alternative movement, such as a linear movement, as taught by Skolozdra, in order to provide the desire mobility and simplify actuation.  
Regarding claim 12, Skolozdra teaches an electrically conductive plate (50) extending through the housing and is bent at an angle to form the handle (52).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a handle, as taught by Skolozdra, in order to facilitate actuation.

Regarding claim 16, Skolozdra teaches the electrically conductive plate (50) linearly movable between the ground position and the isolation position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an alternative movement, such as a linear movement, as taught by Skolozdra, in order to provide the desire mobility and simplify actuation.  
Regarding claim 18, Skolozdra teaches an electrically conductive plate (50) extending through the housing and is bent at an angle to form the handle (52).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a handle, as taught by Skolozdra, in order to facilitate actuation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833